       Case 3:20-mj-01029-LL Document 4 Filed 03/09/20 PageID.1 Page 1 of 1

                                                                           FILED
 1 ROBERTS. BREWER, JR.
   United States Attorney:
                                                                       I   MAR 0 9 2020
                                                                      CLE/1K .;   ~
                                                                                                 I
                                                                                      D1STH1CT COURT
                                                                 SCUi.1-·!Efl\ D!S':fl1CT OF CJ~LIFOFINIA
 2 ALEXANDRA F. FOSTER                                           BY                             DEPUTY
   Assistant U.S. Attorney
 3 Washington, D.C. Bar No. 470096
   United States Attorney's Office
 4 880 Front Street Room 6293
   San Diego, California 92101-8893
 5 TeleRhone: (619) 546-6735
   Email: alexandra.foster@usdoj.gov
 6
   Attorneys for the United States
 7
                              UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,               Case No.: 20MJ1029
10
                 Plaintiff,
11                                           UNITED STATES' MOTION TO
           v.
12                                           UNSEAL COMPLAINT
     KIRILL VICTOROVICH FIRSOV,
13
                 Defendant.
14
15
     ~-------------_J
16
17         COMES NOW the plaintiff, UNITED STATES OF AMERICA, by and through its
18 counsel, Robert S. Brewer, Jr., United States Attorney, and Alexandra F. Foster, Assistant
19 United States Attorney, and hereby moves this Court for an order unsealing the complaint
20 in the above-captioned matter. The Defendant was arrested at John F. Kennedy Airport
21   on Saturday, March 7, 2020. I am asking that this Complaint be unsealed, so that he can
22 be properly processed through the Eastern District of New York.
23
24         DATED: March 9, 2020                 Respectfully submitted,
25
                                                ROBERT S. BREWER, JR.
26                                              United States Attorney
27
                                                s/Alexandra F. Foster
28                                              ALEXANDRAF. FOSTER
                                                Assistant United States Attorney
